 STANLEY OIL COMPANY, INC.219Stanley Oil Company,Inc. and Teamsters,Chauffeurs,Warehousemen&HelpersLocal Union No.59, a/wInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpersof America. Case1-CA-9386September 6, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn April 25, 1974, Administrative Law Judge Ben-jamin A. Theeman issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed a brief in opposition to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and it hereby is,dismissed.'The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus thatthe resolutions are incorrect.Standard Dry Wall Products,Inc., 91NLRB 544, enfd. 188 F.2d 362 (C.A. 3). We have carefullyexamined therecord and find no basis for reversing his findings.DECISION(Respondent), has engaged and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) and (5) oftheNational Labor Relations Act, as amended 29 USC§ 151,et seq.(the Act) by unlawfully (a) on or about October4, 1973,2 and thereafter refusing to bargain with the Unionas the. exclusive representative of the unit of service employ-ees; (b) on or about October 9, approaching a matter ofcollective bargaining with a predetermined attitude not toreach any agreement; (c) on or about October 12, bargain-ing directly and individually with employees and grantingwage increases to such employees without notice to andwithout the presence of the Union or its designated repre-sentative; and (d) by letter dated October 12, terminatingthe service employees without first bargaining with theUnion with respect to such decision or the effects of suchtermination. Respondent denied committing the unfair la-bor practices.A hearing was held before me, the duly designated Ad-ministrative Law Judge on February 6, 1974, in New Bed-ford,Massachusetts.Allpartiesappeared and wererepresented by counsel. They were given full opportunity toparticipate, adduce evidence, examine and cross-examinewitnesses, and argue orally. Briefs were submitted whichhave been fully considered.Upon the record in the case and from my observation ofthe witnesses I make the following:FINDINGS OF FACT1.BUSINESSOF RESPONDENTRespondent, a Massachusetts corporation, has main-tained its principal office and place of business in NewBedford, Massachusetts, where it is engaged in the sale anddistribution of petroleum and related fuel products.3In carrying on its business, Respondent caused largequantities of petroleum and fuel products to be purchasedand transported in interstate commerce from and throughother States than Massachusetts and from foreign countries,and has continuously caused substantial quantities of petro-leum and fuel oil products to be sold from said plant ininterstate and foreign commerce to other States than Mas-sachusetts and to foreign countries.Respondent annually imports products from points out-sideMassachusetts having a value in excess of $50,000 andsells products and services annually in a gross value exceed-ing $500,000.It is found as admitted by Respondent that Respondentis now and at all times material herein has been an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.STATEMENT OF THE CASEBENJAMINA. THEEMAN, Administrative Law Judge: ThecomplainthereinIallegesthat Stanley Oil Company, Inc.1Based on a charge filed by Teamsters, Chauffeurs, Warehousemen &Helpers Local Union No. 59, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (the Union) on October19, 1973.II.THE UNIONIt is found, as admitted, that the Unionis now and at alltimes material herein has been a labor organization withinthe meaning of Section2(5) of the Act.ZAll dates are in 1973 unless otherwise shown.JOn November 1, it discontinued the business of servicing heating equip-ment. This action gave rise to issue (c) in this proceeding. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. Statement of the IssuesThe issues are sufficiently set forth in the statement of thecase above.B. The Union and the UnitThis proceeding deals with a unit of all service employeesof Respondent employed at its New Bedford operation ex-clusive of office clerical employees, guards and all supervi-sors as defined in Section 2(11) of the Act. Since May 12,1965, the Union has been the exclusive bargaining agent forthe service employees unit 4 Contracts covering this unithave been entered into between the Union and Respondent,the last of which began October 31, 1970, and expired No-vember 1, 1973.For several years the Union has also been the exclusivebargaining agent for a unit of truckdriver employees ofRespondent. Contracts for the latter unit have been enteredintobetween the Union and Respondent. The most recentcontract was executed as of November 1, 1973, to expire onNovember 1, 1976.Asalino "Ashley" Freitas, the Union's vice president andbusiness representative,negotiated contracts on behalf ofthe Union. John G. Liarikos, general manager, representedRespondent. He was a nephew to Stanley Panek, presidentand owner of Respondent.C. The Operation of the Service DepartmentRespondent's Service Department had three employees:DennisBorges,6Charles W. Knuckles, and David Mendes.Thesemen called on Respondent's customers in times ofneed to service oil burners, supply parts and fuel, or renderother services to heating equipment.Prior to February 15, Respondent did not charge its cus-tomers for service.A charge was made if Respondent sup-plied parts, which charge included a profit for Respondent.Because of the energy crisis Respondent, about February15, started to charge its customers for service at the rate of$6 per hour for the call. But this charge was not made if thecall was caused by some act of Respondent, or its employ-ees.Respondent operated the service department as a conve-nience for its customers. It always lost money on this serviceeven with the introduction of the charge in February .8Respondent's fiscal year ran from October 1 to September30. In 1973, an audit of Respondent's books in late Octoberor early November showed that the service department hadsustained a loss in excess of $33,000 9The Union was certifiedafter a Boardconducted secret ballot election.5 Prior to November 1972 therewere four service employees.6 Borges was in chargeof the department. The question of his supervisorycaptacitywas not raised.Also, he wasunionshopsteward.Borges testified thatfor many years it was "a necessary evil, it was free,and halfa cent a gallon ... which is next tonothing."8 Liarikos was complimentaryof the manner in which Borges ran thedepartment.Liarikos statedthatin early October he had a roughidea of whatthe lossRespondent had a history of using subcontractors to ser-vice customers in addition to using the service employees.During the summer, subcontractors were used when theservicemen were not on night call. During the winter, sub-contractors were called in when the service employees want-ed a night off. The subcontractors billed Respondent forservices and Respondent in turn billed its customers. Theuse of subcontractors increased in November 1972 when thenumber of service employees was reduced. Respondent re-duced the number of service employees and used subcon-tractors with the full knowledge of the men and the Union.D. Credibility ItemsThere is no essential dispute about the material facts inthis case. There is some dispute about certain minor mat-ters. They are (1) a subject of conversation between Freitasand Liarikos at the meeting they held on October 9 and thesame subject at a meeting at a later date between Liarikosand the service employees; (2) a second subject of conversa-tion in the October 9 meeting between Freitas and Liarikos;and (3) the date of the meeting between Liarikos and thethree service employees.As to item (1): Liarikos testified that at the meeting withFreitas on October 9 and at a subsequent meeting with thethree service employees he made the statement that if theUnion agreed to Respondent's proposal, he would refer thematter to his uncle Panek and try to get him to change hismind about terminating the service department. Freitas didnot refer to this in his direct testimony. On cross-examina-tion when asked if the conversation occurred he answered"yes." On continued cross he changed his testimonyto statethat Liarikos told him that if Freitas agreed, "we'd have acontract."When asked again whether Liarikos stated hewould refer the matter to his uncle, Freitas testified, "No,sir. I don't recall that." 10 Later in the hearing, Liarikoswas; that he did not know the exact amount until he received his accountant'sstatement of audit. The statement was received after October 4, and he didnot have it with him when he met with Freitas on October 9. The loss figurewas less thanin previous years and took into account the hourlychargesmade in 1973.10 Freitas' testimony follows:Q. You sayhe put it on a take it or leave it basis and he said some-thing to the effect that if your willing to take it-or if your not willingto takeit, they wouldclose down, is that correct?A. Yes sir,that is correct.Q. Did he indicate that if you were willing to accept his proposal thathe would then discuss with Mr. Panek the, or make a recommendationtoMr.Panek that they keep the service department in operation ratherthan close it down?A. Yes sir.Q. And that's what he said?A. If 1 would take it, we'd have a contract. I told him I couldn't doitbecause I would have to see my men first.Q. You remember his saying that if this proposalwas agreeable to theUnion that he would recommend to Mr.Panek that they continue theservice department and sign a contract with you along the lines he hadproposed?A. I would take it, that if I were to agree to that, we'd have a contract.Q. Did he say you would have a contract or that he would recom-mend it to Mr. Panek?A. If we would agree to that we'd have a contract.Q. I see.Did he also say he would recommend to Mr.Panek that theykeep the service department in operation and not close it down?A. No, sir. I don't recall that. STANLEY OIL COMPANY, INC.221testified that he told Freitas "that if we could come to someunderstanding, perhaps I could get my uncle to reverse hisdecision." He also testified that he told the service employ-ees that hewould try toget Panel:to reverse his decision toclose the service department if they accepted Respondent'sproposal. Borges and Knuckles testified at the hearing be-fore Liarikos did. As the General Counsel points out theymade no mention of such discussion. They and Freitas werepresent at the hearing after Liarikos testified. None of thesewere called to rebut Liarikos' testimony. It was left unde-nied on the record except for Freitas' inconsistent state-ments under cross. The foregoing shows consistency inLiarikos' testimony and inconsistency in the testimony ofFreitas, Borges and Knuckles. In consideration of the aboveand the record as a whole Liarikos' testimony is creditedand it is found that he made the statement as indicated onthe two occasions.As to item (2): Whether Liarikos told Freitas that Re-spondent was losing money on the service department?Freitas admitted that Liarikos told him (a) Respondent hadlost money in 1973 in connection with "the servicing of thefishing fleet . . . when they were on strike for 8 weeks" and(b) in effect, that Respondent would discontinue the servicedepartment rather than pay the union demands which in hisopinion were way out of line. Liarikos testified that not onlydid he tell Freitas about the loss due to the strike but he alsotold him that Respondent could no longer support a losingoperation, i.e., the operation of the service department. It isconsidered unnecessary to resolve this conflict.Whateverwas said it is clear the mention was made to the Union andthe Union was aware that Respondent was losing money ina part of its operations and that Respondent was unwillingtomeet the union demands which would increaseRespondent's costs.As to item (3): Borges and Knuckles testified that Liari-kos came to the service department and spoke to the ser-vicemen sometime before 1:30 p.m. Friday, October 12.Neither was certain whetheritwasWednesday or Thurs-day. They do indicate they were shown a copy of the letterdated October 11 or a draft of that letter to the Unioncontaining Respondent's counterproposal. Liarikos testifiedthe conversation occurred Friday morning, October 12. Li-arikos also testified that he showed the men the counterpro-posal to the Union. He did not specify when. The proposalwas dated October II and Liarikos stated that "he mighthave showed the letter to [Borges] on the Wednesday," Oc-tober 10. It is considered unnecessary to determine the exactday this meeting occurred. The fact is clear that sometimebefore 1:30 p.m. October 12, when Freitas held his secondmeeting with the service employees, Liarikos had alreadydiscussed with the service employees the respective de-mands and counterdemands. If a finding is considered nec-essary it appears the most reasonable time sequence that themeeting occurred sometime on October 10.The testimony of all witnesses has been considered. Inevaluating the testimony of each witness, demeanor wasrelied on. In addition, inconsistencies and conflicting evi-dence were considered. The absence of a statement of reso-lution of a conflict in specific testimony, or of an analysisof such testimony, does not mean that such did not occur.SeeBishop and Malco, Inc. d/b/a Walker's,159 NLRB 1159,1161. Further, to the extent that a witness is credited onlyin part, it is done upon the evidentiary rule that it is notuncommon "to believe some and not all of a witness's testi-mony."N. L. R. B. v. Universal Camera Corporation,179 F.2d749, 754 (C.A. 2) revised and remanded on other grounds340 U.S. 474.E. The Union Requests a New ContractBy letter dated July 19, the Union notified Stanley Panek,president of Respondent, that it wished to amend the termsof the existing contract expiring November 1.11 On October4,Freitassent toPanek a proposal for the service depart-ment and asked that a date be set to commencenegotia-tions.12On October 9, Liarikos called Freitasto arrange ameeting.Liarikos told Freitas he wanted todiscuss a letterRespondent had prepared advising its customersthat it wasterminatingthe service department.F. Respondent had Contemplated ClosingThe question of closing down the service department hadbeen a topic of discussion between Panek and Liarikos forseveral years. The advent of the "energy crisis" in 1973created a situation in which Respondent was refusing "10to 15 accounts a day" This created a condition where ac-cording to Liarikos "getting supplies is a problem, not get-ting customers to consume it." This economic condition,shortage of supply and surplus of customers, and the de-mand by the Union caused Panek and Liarikos to reviewagain the question of the losses due to the service depart-ment.13 In preparation for the meeting with Freitas, Liarikosprepared a draft of a letter to Respondent's customers stat-ing:We have, in the past, provided you with service toyour oil-burning equipment at what we considered areasonable cost to you. We felt that it was advanta-geousto you to avail yourself ofthis service.11Appropriatenotice was sent to the Federal Mediation and ConciliationService.12At thetime,the Union made the same proposalto fiveother oil compa-nies in the area.It contained the following items:(a)A requirement that there be one serviceman for each 400 customers.(Respondent would havehad to hireanother serviceman to meet this de-mand.)(b) Changes in standby time. (This did not applytoRespondent. TheUnion was attempting to bring two other companiesup toRespondent'spractice.)(c) Increasesin the hourlyrate plus arrangements for cost-of-living in-creases.(d)A newvacation schedule.(e)Changes in the rates for Health and WelfareFundand the PensionFund.(f)Provisions for sick leave.i¢)A changein the length of time after notice for discharge or suspension.This fact is supportedby Borges'testimony that he held conversationswith Liarikosa few daysafterOctober4 but before the meeting betweenFreitas and Liarikos.In these conversationsthe possibilityof closing downthe service department was mentioned.Liarikosalso mentioned"Things like... he couldnot afford or go along with the [union] proposal, he would haveto get rid of the service department " 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe are now,however,faced with a situation whichmakes it virtually impossible to continue supplying effi-cient service at a fair price.The union which representsour servicemen has made such excessive demands uponus that,in order to submit to these demands,we wouldhave to charge an exhorbitant and ridiculous price forour service,or provide less adequate service.We have no intention of taking unfair advantage ofour customers,by squandering their hard-earned dol-lars, or contributing to the unhealthy rise of inflationin this country.We are,therefore,discontinuing allservice to our customers effective November1, 1973.There are several excellent local companies who spe-cialize in the servicing of oil-burning equipment; wesuggest that you contact one of them to arrange for themaintenance and repair of your equipment.G. The Discussionsabout theContractLiarikos and Freitas met on October 9. Liarikos showedFreitas the proposed letter to Respondent's customers andtold Freitas that Respondent was willing to continue theexistingcontract except that Respondent was willing to givethe men a 3-year wage increase totalling $1.45 payable at theyearly rate of 50 cents, 50 cents, and 45 cents.Part of this was an hourly wage increase, the remainderwas payment toward a health and welfare and/or a pensionfund. Liarikos told Freitas that Panek and he thought theunion proposal was out of line; that the men were goodworkers, the company was happy with them, and if theywould accept Respondent's proposition he would try to talkhis uncle out of the idea of closing down the service depart-ment even though Respondent was losing money.14 If themen were not willing to accept Respondent's proposal, Re-spondent was prepared to send the termination letter out toits customers; that this was an ultimatum.15 Freitas toldLiarikos that from a money standpoint Respondent was "inthe ball park." The meeting ended with the understandingthat Freitas would discuss the proposition with the men thenext morning and let Liarikos know the results.16Freitasmet with the three servicemen at 7:30 a.m. onOctober 10. The record does not show the discussion thatoccurred. The result of the meeting was that the men decid-ed, upon Freitas' recommendation, to ask Respondent toput its proposal in writing. 17 Liarikos called Freitas shortlyafter the meeting. Freitas told him nothing had been decid-ed on because the Union had to have the counterproposalinwriting. Liarikos said he would send him the writtencounterproposal.Some time later Liarikos walked into the serviceroomwhen the three service employees were present.18 He had14 See sec.B above.IS Some question exists as to whether Liarikos said"take it or leave it" orused the word "ultimatum." He testified he "can't say that I didn't" use thelatter.16 Liarikos said he would ask Borges to arrange the meetingand to notifythe other two men to be present.17Theservice employees returned to work after 8 a.m. Freitas spoke toLiarikos about this and the latter agreed not to dock them for lateness.with him a copy of his intended counterproposal to theUnion. Liarikos showed it to the men and told them thatwas the best he could do.19 The letter then and in its finalform stated:We are in receipt of your proposal for amendmentsto our Servicemen's Agreement which expires Novem-ber 1, 1973.We cannot, for several reasons, most of which I ex-plained to you at our last meeting, accept this proposal.We are, however, prepared to amend theexisting agree-ment asfollows:1.Wage increase of $.35 per hour effective Novem-ber 1, 1973, plus $.15 toward Health and Welfare and/or Pension Fund.2.Wage increase of $.35 per hour effective Novem-ber 1, 1974, plus $.15 toward Health and Welfare and/or Pension Fund.3.Wage increase of $.30 per hour effective Novem-ber 1, 1975, plus $.15 toward Health and Welfare and/or Pension Fund.4.All other terms and conditions of the existingagreement shall remain unchanged.Ishould appreciate your meeting with my Ser-vicemen at 10:00 A.M. Friday, October 12, 1973, todetermine their wishes as respects this proposal.The men stated that insofar as they were concerned it wasOK except for the fourth paragraph. They wanted the jobsecurity that paragraph gave them. Liarikos told them thatwas the deal the company could make, it couldn't bechanged and that it was an ultimatum; they could take it orleave it. If they did take it he would talk to his uncle to gethim to reverse his decision about closing down the servicedepartment.20 The men repeated it was acceptable exceptfor the last paragraph.The proposal was put in final form in a letter to the Uniondated October 11 and contained the suggestion that Freitasmeet with the service employees at 10 a.m. on October 12.On October 12, because of a conflict, Freitas met thethree employees in the serviceroom at 1:30 p.m. The menagreed that they "were in the ball park" but did not wish toforego the language protecting their jobs. The discussionresulted in the decision that the men rejected Respondent'sproposal. Freitas left the plant.H. Respondent Sends out Termination LettersShortly thereafter, Liarikos spoke with Borges at theplant. He asked, "What did you people come up to?" Borgestold him speaking as the shop steward that they "turned itisSee sec.B above for discussion on the time this meeting occurred.19 Borges testifiedthat he believed that Liarikos had "met with the Presi-dent [Panekl"20 See sectionB above. STANLEY OIL COMPANY, INC.223down on the wording." An hour later Borges was told byLiarikos that he wanted the three men in his office at 4:30p.m. Then and there he told the men it was too bad theyturned down the proposal and that they couldn't get togeth-er; that they were good men and that while he did not wantto see the service department go; that's the way it will haveto be. He then gave each one a letter stating that theirservices were no longer required after November 1 .11Freitas later saw the termination letter. On October 15, hewrote Respondent:Borges and Mendes each went into business for himself asindependent servicemen.23 The three servicemen made ar-rangements with Respondent to buy trucks. Only the dealwith Mendes was completed. After November 1, Respon-dent discontinued all servicing, including its billing for serv-ices 24 Respondent referred its service calls to Mendes andBorges who handled them as independent operators.Borgesand Mendes were given permissionby Respondentto enterits premises at night to remove oil from Respondent's tanksas needed 25This letter is in regard to our brief meeting which washeld at the Holiday on October 9, 1973, withreferenceto our Proposal for the Service Department employees.On October 11th you mailed me a Counter Proposal,and on October 12th I had ameeting with the ser-vicemen atyourplace of business and I wentover yourCounter Proposal with them.Upon leaving Stanley Oil Company premises, a fewhours later, I was approached by one of your employ-ees who showed me a letter with regard to the discon-tinuation of your service department because ourdemands were too unreasonable. We have not yet satdown to negotiate, so how can you state that our de-mands are unreasonable? We do however, feel that thecompany is not bargaining in good faith.I do feel that we should meet as soon as possible tosettle this matter.By letter dated October 16, 1973, Respondent notified theUnion:On October 12, 1973, we made a decision to discon-tinue selling service to our fuel oil customers. We donot, therefore, require the services of our Burner Ser-vicemen after that date, and have notified them accord-ingly. You may consider our counter-proposal to yourcontract demands as permanently withdrawn.1.EventsAfter Termination of the ServiceDepartmentOn October15,Respondent notified its customers of thetermination of the service departmentby theletter quotedin sectionF above.On November1,22Borges,Mendes,and Knuckles left.21The letter read as follows:Effective November I, 1973, weare discontinuing the servicing ofoil-fired equipment,and are, therefore abolishing our servicedepart-ment.Your serviceswill no longer be required after that date.It is with deepest regret that we make this decision,as service hasalways beena vital partof our organization,and the service departmenta sourceof prideunderDennyBorges.I should liketo takethis opportunityto extend my sincerest gratitudefor the finejob you havedone for thiscompany,and for the devotionto your duties,as well as the concern for our customers whichyou haveshownthrough-out youremployment here.Ishould be most pleased torecommendyou for any position youshouldchoose to seekin the future.Wishing you good fortunein all yourfutureendeavors,we remain, [signed).J.The Union and Respondent Meet After the TerminationOn November 19, Coven, counsel for Respondent sentthe Union a letter reading as follows:This office represents the above named Company inconnectionwith the Unfair LaborPractice charge filedby you with the National Labor Relations Board.Please be advised that the Company is prepared tomeet with you at a mutually convenient time for thepurpose of discussing with you any problems in con-nection with the Company's discontinuanceof its ser-vice department. If you are interested in such ameeting, please contact me in order to arrange an ap-pointment.As a result of the foregoing, a meeting occurred on De-cember 4, attended by Freitas, Panek, Liarikos, and Coven.Freitas asked if Respondent would reconsiderreinstatingthe service department and was advised that it would beeconomically infeasible to do so. Freitas pointed out that itwould be a benefit to the customers and was told that Re-spondent did not need to maintain a losing proposition; thatgetting supplies was the problem, not customers. Liarikosforesaw that the condition would last about 10 years andcould see no reason why they should reconsider. Panekstated that if it turned out to be a mistake they would thenconsider it. Freitas said he would do everything he could toget the menback to work. The meeting ended witha requestby the Union as representative under the drivers contract.The Union objected to the practice of Borges and Mendestaking oil from Respondent's tanks at night and asked thatitbe stopped. It stated it would not object if Respondentmaintained auxiliary tanks in Borges' and Mendes' yardsfrom which each could get his oil as needed.There were no further meetings between the Union andRespondent.Analysis and ConclusionsThe basic question to be resolved in this proceeding isthat of good-faith bargaining. Respondent is charged with22 Thecharge in this case was filedon October 19.23 Borges called himself Dennie's BurnerService.Knuckles tried indepen-dent operation for I week and gave it up.24 The recordshowsthat Hathaway Oil, another company inthe area, alsoclosed its service department about this time.25 Thereis noevidencethatthis was other than a straightbusiness relation-ship.There wasno doubt that the relationship between the employees andRespondent was amicablebeforeand afterNovember I. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDa lack of good faith. The evidence produced by the GeneralCounsel does not support the charge.Respondent's Relationship With the UnionTheUnion representing two separate units ofRespondent's employees has dealt with Respondent at leastsince May 1965. The record contains no evidence that dur-ing this time the dealings were other than amicable or anyevidence of antiunion animus or action on the part of Re-spondent. In fact the latest contract covering the driversunit was executed as of November 1, to continue for another3 years.The Economic SituationRespondent stated that it had maintained the service de-partment as a convenience for its customers and at a loss formany years. The General Counsel in no way shook thisassertion. Respondent stated that in February 1973 it com-menced making an hourly charge for services under certaincircumstances. The fiscal year ending October 1973, showedthe annual loss had been reduced but still was roughly inexcess of $33,000. This statement remained unchallenged.Respondent stated that with the commencement of the oilcrisis in 1973 it had more customers than it could take careof and the need to maintain a service department was nolonger a must. On the basis of the foregoing, Panek andLiarikos concluded that they would terminate the servicedepartment. It is found that the record as a whole showsthat as of the time Respondent considered closing its servicedepartment there existed economic causes for so doing. TheGeneral Counsel does not contest this conclusion.PretextThe General Counsel claims that the action to close theservice department was taken as "an afterthought or pre-text" in order to get rid of the Union. The record does notsupport this conclusion. Evidence of motivation is lacking.The General Counsel points to the "timing of the events"to support his conclusion. The record shows that Respon-dent figured that the Union's demands would increase thecost of maintaining the service department. The recordshows that Respondent was willing to take a certain amountof increase and maintain the department but not to the fullextent requested by the Union. Rather than do so, Respon-dent decided to close down the service department. It ap-pears that such a decision necessarily had to be made afterthe Union made its demands. Nothing in the decision indi-cates that it was motivated by a desire to get rid of theUnion. Rather the record shows that Respondent was moti-vated by the desire to cut its losses. Respondent said so inits letter to its customers. The decision appears to stem fromeconomic motivation. This conclusion is fortified by the factthat the oil crisis put Respondent in a better position tomake the move when it did. On the basis of the foregoingand the record as a whole it is found that Respondent'stermination of the service department was not caused byantiunion motivation.2626 The recordherein contains nothing that is considered "reminiscent ofAttitude of NonagreementThe General Counsel contends that Respondent had apredetermined attitude not to reach any agreement. Therecord does not support this contention. The previous bar-gaining history of Respondent is one of achieving agree-ment. Witness the agreements in existence in the two unitssince 1965.Respondent's nonobstructionist attitude isbrought into sharp focus by the agreement with the Unionfor the drivers executed as of November 1, 1973.As to the service department, Respondent's counterpro-posal was a one-shot deal. Nevertheless, it was acceptableto the men insofar as the money offer was concerned. Themen rejected it because of the insistence of Respondent thatthe existing contract otherwise remain unchanged. The timespent in actual bargaining on these issues was short, fromOctober 9 through October 12. But, as shown above, Re-spondent decided that there was an economic need for aquick resolution. Considering the above circumstances andthe record as a whole it is difficult to conclude that Respon-dent approached the bargaining issues resolved not to con-clude a bargain.Bargainingon the Decision to TerminateWas Not NecessaryThe record shows that Panek and Liarikos arrived at thedecision to close the service department and then made theUnion aware of its decision. 21 This is clearly shown byLiarikos' counterproposal to the men; if they accepted the$1.45, he would get Panek to change the decision to termi-nate the service department.Respondent contends that this was an economic decisionand was not subject to the duty to bargain. Respondent citesGeneral Motors Corporation, GMC Truck and Coach Divi-sion,191 NLRB 951, 952 andSummit Tooling Company, etal.,195 NLRB 479, 480.28 It is clear from the record thatRespondent by its decision made a major change in itsoperations. By doing so, Respondent closed down part of itsplant (the service department) entirely, took itself out of theservicing business, and performed no service function for itscustomers, either by subcontract or otherwise,29 that mightuse the skills of the employees of the service department.Further, it is clear from the record that Respondent remainsin the business of oil supply and closed its service depart-ment for economic reasons.the policy adopted by General Electric Company known as 'Boulwarism"'as asserted by the General Counsel. SeeGeneral Electric Company,150NLRB 192, 207-213, fn. 116 (1969).27 The General Counsel citesWalter Pape,Inc., 205 NLRB 719 (1973), insupport of its position. This case is inapposite. Therein Respondent keptsecret the fact that it had put through a deal to have its distribution routestaken over by another company. It then presented the Union witha failaccompli.The Board (a majority of the panel) held that "Respondent's failureto [advise the Union] demonstrates that Respondent engaged in surfacebargaining with an intention of keeping the Union 'on a string'untilits dealwas consummated."2s Cf.Triplex Oil Refining Division of Pentalic Corporation,194 NLRB 500,502.39As shown above Respondent referred requests for service to indepen-dent service companies. STANLEY OIL COMPANY, INC.225Based on similar conditions the Board held inSummit,supraat page 480 that Section 8(a)(5) and (1) of the Act hadnot been violated. The Board said:Contrary to the Trial Examiner, however, we do notagree that the Respondent violated Section 8(a)(5) and(1) of the Act by closing its manufacturing operationwithout giving the Union an opportunity to bargainconcerning the decision to close. As set forth . . . suchdecision involved a major change in the nature of theRespondent's business, and, although the closing of theSummit operation could be characterized as a partialplant closing, its practical effect was to take the Re-spondent out of the business of manufacturing tool andtooling products. The part of the business that re-mained, Ace Tool Engineering Co., Inc., is not engagedin tool-and-die-making, manufactures nothing and haslittle relationship to the work which was performed bySummit nor does it utilize the skills of the employeesemployed by Summit. In these circumstances, to re-quire Respondent to bargain about its decision to closeout its manufacturing operation would significantlyabridge Respondent's freedom to manage its own af-fairs.We do not believe that the Act contemplatedeliminating the perogative of an employer, as here, toeliminate itself as an employer. Accordingly, we con-clude that the Respondent did not violate Section8(a)(5) and (1) of the Act by its unilateral decision toclose its manufacturing operation, and the complaint inregard thereto is dismissed. [footnotes omitted.]The Board in a later case emphasized that the key to theaction with regard to partial closing is "the perogative of anemployer . . . to eliminate itself as an employer." 30 It isclear from the record herein that Respondent by its decisionand action resulting in the closing of the service departmenttook itself out of the business of servicing equipment andsevered completely its function as an employer of serviceemployees. It is therefore concluded that Respondent didnot violate Section 8(a)(5) and (1) of the Act by the aboveunilateral decision and action.Respondent Did Not Bypass the UnionThe General Counsel contends that Respondent violatedSection 8(a)(5) and (1) by communicating directly with theemployees during collective-bargaining negotiations. In thisinstance, the contention is not well founded. As a matter ofsettled law, Section 8(a)(5) does not ona per sebasis pre-clude an employer from communicating, in noncoerciveterms, with the employees during negotiations. The fact thatan employer chooses to inform employees of the status ofnegotiations, or of proposals previously made to the Union,or of its version of a breakdown in negotiations will notalone establish a failure to bargain in good faith.31 In this30 SeeRoyal Typewriter Company,etc., 209 NLRB No. 174,in particular in.15, and the Board's discussion of the decision on the scope ofGeneral MotorsCorporationsupra,and its effectonOzark TrailersIncorporated,et at..161NLRB561, 565-570.31N. L. R. B. v. Reed & Prince Manufacturing Company,118 F.2d 874, 889(C.A. 1).instance,Liarikos discussed in thesame mannerwith theemployeesthe same itemshe had discussed 2 or 3 dayspreviously with Freitas. Further, he showed them the coun-terproposal in writing in keeping with their request that itbe putin writing.After they had seen it he promptly mailedit 3 to Freitas. There is no indication in the foregoing thatLiarikos was attempting in any way to bypass Freitas or theUnion. This conclusion is supported by Respondent's longand continuing history of negotiations with thesame unionfor two units of employees. The statements made by Liari-kos to the men that (a) the counterproposal was an ultima-tum, and (b) Respondent had decided to close down theservice department but if the employees accepted the coun-terproposal he would try to get Panek to change that deci-sion,had both been made to Freitas on the previous day.33The record does not show that these statements were threatsto the employees to discourage their union support or notmade in good faith based on economicconsiderations. It isundoubtedly true that an employer opens himself up tosuspicion of bad-faith bargaining when he deals directlywith employees during collective-bargainingnegotiationswith their representative. But suspicionisan insufficientbasis for a finding of a violation. In the present instance, itis found on the record as a whole that Respondentin deal-ing directly with its employees as above set forth did notevidence bad faith.Bargaining on the Effects on the Employeesof the ClosingIt is now well-settled law that Respondent was under acontinuing duty to bargain about the effects of its decisionto close its service department. SeeInterstate Tool Co., Inc.,177 NLRB 686.Triplex Oil Refining Division, supra.Nothingin the record herein shows that Respondent took any actionin violation of that duty, or took any action in derogationof the Union's rights in that respect. The Union at no timerequested bargaining on the subject though it had positiveknowledge on October 12 that the service department wasbeing closed down effective November 1. Finally, by letteron November 19, Respondent asked the Union to meet withit for the "purpose of discussing . .. any problems in con-nection with the Company's discontinuance of its servicedepartment." A meeting took place about 3 weeks later. TheUnion did not bring up the question of effects. There is noexplanation for its failure to do so, even though it did dis-cuss the possible restoration of the service department. Onthe other hand, the Union did discuss the use of the oil tanksby the drivers in Respondent's yard as the representative ofthe drivers' unit. This topic affected the activities of Borgesand Mendes as independent operators. Respondent did notshow any unwillingness to discuss these items. Thus, on therecord as a whole there is no showing that Respondent atany time or in any way up to the time of the hearing refusedto bargain with the Union concerning the effects resultingfrom the closing of the service department.32 There is some indication that Borges hand-delivered it to Freitas.33 The record does not clearly show that Freitas passedthese statementson to the employees in the 7:30 a.m. meeting on October 10. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact and on the record asUpon the basis of the foregoing findings of fact and Ion-a whole, I make the following:CONCLUSIONS OF LAW1.Respondent is, and at all times material herein hasbeen,an employer within the meaning of Section 2(2) of theAct, andengaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.3.Theevidence fails to show that Respondent has violat-ed the Actas alleged in the complaint.34 The General Counsel apparently dropped the allegation that Respon-dent"granted wage increases to such employees."No evidence in supportwas introduced nor was it discussed in the brief.clusions of law, the entire record in this case,and to effectu-ate the policiesof the Act, I herebyissue the followingrecommended:ORDER 35The complaint is dismissed in its entirety.35 In the event.no exceptions are filed as provided by Section 102.46 of theRules and Regulationsof the National LaborRelations Board the findings,conclusions,and recommendedOrderherein shall,as provided in Section102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.